COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In the Interest of M.A.B., IV, a Child

Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing En Banc is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: November 24, 2015

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Jennings, J., dissenting from denial of en banc reconsideration.